DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. On page 9 of the filed remarks, applicant argues that “Meseck does not disclose the claimed configuration where each of the assemblies comprises a set of probes which are provided within the same housing and are connected to the same controller unit”. Examiner disagrees with this argument because the claimed invention does not specify that each of the housings are connected to the same controller unit. Meseck teaches housings with multiple probe elements, #15, and the transducing components are connected to controller #9. The claim recites “a controller unit connected to the first and/or second sensor assemblies”, which interpreted broadly using the “or” alternative, means that the controller is connected to the first or second assembly. If the applicant narrows the claims and specifies that a single controller unit is connected to the first and second sensor assemblies, only then would the arguments presented on page 9 be persuasive. Examiner suggests clarifying the criticality of the relationship between the single controller and the logging and registering of data. As written, Meseck reads on the claim language.
	Applicant also argues that the Milne would not be a reasonable or obvious combination with Meseck since it relies on reflections. Examiner wants to clarify that Milne was brought into the rejection with the sole purpose of relying on the teachings of “and means for registering and logging data generated by the sensor assemblies” and “subsequent registering and logging”. Examiner is relying on this aspect of Milne to be combinable with Meseck since Meseck already teaches “wherein each probe in the first sensor assembly is configured to transmit an acoustic signal to each probe in the second sensor assembly”. Examiner is not using anything else from the Milne reference to be used as a combination with Meseck. The concept of registering and logging data generated by the sensor is known in the art and Milne is being used to teach that and Examiner is not relying on the configuration or function of Milne to be combined with Meseck. The similarities between the Meseck and Milne are that they both use a sensor assembly with a set of probes in a single housing, which shows that a similar sensor assembly can register and log data. The combination between the references is that it would have been obvious to have the sensor assemblies taught by Meseck be able to register and log data generated by the sensor assemblies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meseck GB 2036325 in view of Milne US 20150276463.
As to claim 1, Meseck teaches “A sensor system for detecting if water or air is present in a hollow member (Page 1, lines 60-7; Figure 1), comprising a first acoustic sensor assembly mounted in a first housing placed on one side of the hollow member (Figure 1, #7 is a sensor within protective box #15 located on container #1; Figure 2), a second acoustic sensor assembly mounted in a second housing placed on the opposite side of the hollow member relative to the first housing (Figure 1, #8 is a sensor within protective box #15 located on container #1; Page 2, lines 64-66 detail protective boxes #15, in the plural; Figure 2), a controller unit connected to the first and/or second sensor assemblies (Figure 2, #9), and where the first and second sensor assemblies and the controller unit are provided with power supply (Figure 2, #7, #8 and #9 are electrical devices, therefore it is implied that there is a power supply that supplies power to these elements), wherein each of the first and second sensor assemblies comprises a set of probes connected to electronics for transmitting and receiving signals (Figure 1 shows multiple probes in #15 that are attached to the container), and where the housings comprises fastening means for connecting the housings, and thus the probes, to the hollow member (#14 is a steel band that connects the probes and housing to the container), and where the controller unit comprises a micro-controller, software for controlling and coordinating transmission and reception of signals between said probes (Page 2, lines 29-37), and wherein each probe in the first sensor assembly on one side of the hollow member is configured to transmit an acoustic signal to each probe in the second sensor assembly on the opposite side of the hollow member (Figure 1 shows probes on opposite side of a container; Abstract).” Meseck does not explicitly teach a data logging and registering means.
Milne teaches “and means for registering and logging data generated by the sensor assemblies ([0039]); for subsequent registering and logging ([0039]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Milne with Meseck. Obtaining and storing measured data is known in the art, and is most likely utilized in Meseck. Milne explicitly teaches that the data acquired by the transducers are stored and called upon when needed. Storing measured data and comparing it with reference data allows the user to determine the differences in data, which in turn correlate to the status of the container. 

As to claim 2, Meseck teaches “wherein the controller unit is provided as an external unit separate from the first and the second housings (#9 is separate from probes #7 and #8).”

As to claim 4, Milne teaches “wherein the controller unit is integrated in the first and/or the second sensor assemblies ([0088]).”

As to claim 5, Milne teaches “wherein the first and second housings are water and pressure tight ([0089] teaches that the TAM is sealed. This limitation pertains to feature of a well-known element that is taught by the prior arts. Depending on the location of the element, one of ordinary skill in the art would know to seal an element which house electronics when near water/fluid).”

As to claim 7, Milne teaches “wherein the base of the housing comprises magnets used as fastening means ([0014]).”

As to claim 8, Milne teaches “wherein the first and second sensor assemblies each comprises three acoustic probes providing a stable mechanical support ([0091]).”

As to claim 10, Meseck teaches “wherein each probe is provided with a material giving optimal acoustical coupling between a probe and the hollow member (Page 2, lines 25-27. The adhesive/binding means allow for efficient energy transmission between the transducer and subject under test, which is essentially coupling).”

As to claim 11, Milne teaches “wherein the first and second acoustic sensor assemblies comprise 1 MHZ piezoelectric ultrasound transducers (Claim 20 teaches that the sensor assemblies are piezoelectric. As for the selected frequency, [0099] teaches that the optimal frequency can be found, therefore one of ordinary skill in the art could arrive at the 1MHz).”

As to claim 12, Milne teaches “wherein the controller unit is further connected to a transmitter for transmitting signals to another location ([0088] teaches telemetry).”

As to claim 13, Meseck teaches “wherein the hollow member is a pipe (Figure 1 teaches a hollow container. Based on this, one of ordinary skill in the art could have applied the taught system and method to a pipe).”

As to claim 14, Meseck teaches “A method for detecting if water or air is present in a hollow member (Page 1, lines 60-7; Figure 1) by providing a first sensor assembly that is mounted in a first housing and placing it on one side of the hollow member (Figure 1, #7 is a sensor within protective box #15 located on container #1; Figure 2), providing a second sensor assembly that is mounted in a second housing and placing it on the opposite side of the hollow member relative to the first housing (Figure 1, #8 is a sensor within protective box #15 located on container #1; Page 2, lines 64-66 detail protective boxes #15, in the plural; Figure 2), providing a controller unit and connecting it to the first and/or second sensor assemblies (#9), and providing power supply to the first and second sensor assemblies and the controller unit (Figure 2, #7, #8 and #9 are electrical devices, therefore it is implied that there is a power supply that supplies power to these elements), wherein providing a set of probes, connected to electronics for transmitting and receiving signals (Page 2, lines 38-46), in the first and second sensor assemblies (Figure 3, #10 connects the probes #7 and #8 to the control element #9), and connecting the housings, and thus the probes to the hollow member by fastening means comprised in the first and second housings (#14 is a steel band that connects the probes and housing to the container); controlling and coordinating transmission and reception of signals between said probes by means of the controller unit and transmitting acoustic signals from each probe in the first sensor assembly on one side of the hollow member to each probe in the second sensor assembly on the opposite side of the hollow member (Page 2, lines 29-37; Figure 1; Abstract).” Meseck is silent regarding regiserting and logging data.
Milne teaches “and registering and logging data generated by the sensor assemblies ([0010]; [0039]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Milne with Meseck. Obtaining and storing measured data is known in the art, and is most likely utilized in Meseck. Milne explicitly teaches that the data acquired by the transducers are stored and called upon when needed. Storing measured data and comparing it with reference data allows the user to determine the differences in data, which in turn correlate to the status of the container. 

As to claim 15, Milne teaches “for signals transmitted from each probe in the first sensor assembly, successively receiving and logging data from each probe comprised in the second sensor assembly ([0010] and [0011]; [0039]. As for the location of the logging data, a processor would store the data from the first and/or second sensor assembly).”

As to claim 16, Milne teaches “transmitting acoustic signals from each probe in the second sensor assembly and, for signals transmitted from each probe in the second sensor assembly, successively receiving and logging data from each probe comprised in the first sensor assembly ([0010] and [0011]; [0039]. As for the location of the logging data, a processor would store the data from the first and/or second sensor assembly).”

As to claim 18, Milne teaches “performing statistical analysis on logged data for improving detection results of water or air ([0039]).”

As to claim 19, Milne teaches “transmitting an alarm signal if water is detected ([0015]; [0039]).”




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meseck GB 2036325 in view of Milne US 20150276463 and in further view of Gurumohan US 20180164142.
As to claim 3 the prior arts do not teach wireless systems.
Gurumohan teaches “wherein the controller unit is wirelessly connected to the first and/or second sensor assemblies for enabling communication ([0034]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Gurumohan with Milne and Meseck. Using a wireless system allows for elements to be spaced apart. Wireless systems do not have wiring constrains, allowing them to be easier to use.

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meseck GB 2036325 in view of Milne US 20150276463 and in further view of Bennett US 4445363.
As to claim 6, the prior arts do not teach a handle.
Bennett teaches “wherein the first and second housings comprise a handle (#18; Column 3, lines 58-60).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bennett with Milne and Meseck. Using handles allow for easy relocation of the probes. 

As to claim 9, Bennett teaches “wherein each probe is tilted for transferring acoustic energy in slightly different directions (Figure 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bennett with Milne and Meseck. Tilting of the probes allow for the sensor to direct energy in different, angled paths, resulting in an accurate measurement. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meseck GB 2036325 in view of Milne US 20150276463 and in further view of Sinha US 20120055253.
As to claim 17, the prior arts teach a pulse-echo measuring technique but do not explicitly teach chirp pulses.
Sinha teaches “wherein transmitted acoustic signals are chirp pulses (Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sinha with Milne and Meseck. Utilizing chirp pulses can increase the accuracy of the measurement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863